     Case 1:19-cv-01467-AWI-BAM Document 16 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GIOVANNI GONZALES (aka Sharon                       Case No. 1:19-cv-01467-AWI-BAM (PC)
      Gonzales)
12                                                        ORDER DIRECTING PLAINTIFF TO
                           Plaintiff,                     PROVIDE WRITTEN NOTICE
13                                                        IDENTIFYING DEFENDANTS DOES 1–50
              v.                                          FOR SERVICE OF PROCESS
14
      CALIFORNIA DEPARTMENT OF                            NINETY (90) DAY DEADLINE
15    CORRECTIONS AND
      REHABILITATION, et al.,
16
                           Defendants.
17

18           Plaintiff Giovanni Gonzales, aka Sharon Gonzales (“Plaintiff”), is a state prisoner

19   proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20           On December 16, 2020, the assigned District Judge ordered that this action shall proceed

21   on Plaintiff’s first amended complaint against Defendants Diaz, Song, Mitchell, and DOES 1–50

22   in their official capacities for purposes of injunctive relief, for deliberate indifference to

23   Plaintiff’s serious medical needs in violation of the Eighth Amendment, and for discrimination

24   based on Plaintiff’s transgender status under the Fourteenth Amendment’s Equal Protection

25   Clause. (ECF No. 15.) By separate order, the Court has directed service on Defendants Diaz,

26   Song, and Mitchell.

27           At this time, the Court does not find service appropriate for Defendants DOES 1–50

28   because the U.S. Marshal cannot serve a Doe Defendant. Therefore, before the Court orders the
                                                          1
     Case 1:19-cv-01467-AWI-BAM Document 16 Filed 12/17/20 Page 2 of 2


 1   U.S. Marshal to serve Defendants DOES 1–50, Plaintiff will be required to identify them with

 2   enough information to locate the defendants for service of process. Once Plaintiff identifies

 3   Defendants DOES 1–50 for service, he should file a motion to substitute the identity of

 4   Defendants DOES 1–50 in the complaint. If the motion is granted, the Court will direct the U.S.

 5   Marshal to serve Defendants DOES 1–50. However, if Plaintiff fails to identify any of

 6   Defendants DOES 1–50, then the unidentified defendants will be dismissed from this action.

 7          Accordingly, IT IS HEREBY ORDERED as follows:

 8      1. Within ninety (90) days from the date of service of this order, Plaintiff SHALL file a

 9          motion to substitute the identities of Defendants DOES 1–50 that provides the Court with

10          enough information to locate them for service of process;

11      2. Alternatively, if Plaintiff does not wish to pursue claims against DOES 1-50, Plaintiff may

12          file a notice of dismissal of DOES 1-50; and

13      3. The failure to comply with this order will result in dismissal of any of the

14          unidentified defendants from this action, without prejudice, for failure to serve with

15          process pursuant to Federal Rule of Civil Procedure 4(m).

16
     IT IS SO ORDERED.
17

18      Dated:     December 17, 2020                         /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
